Citation Nr: 0002773	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  99-21 428	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from an August 1999 RO decision which 
granted service connection for depression and a dysthymic 
disorder.



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to June 
1956.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the RO 
relating to a claim by the veteran for VA benefits.

In the instant case, the claimant, R.V.C., is an attorney who 
was retained by the veteran on May 23, 1998.

The RO notified both the veteran and his attorney by an 
October 19, 1999, letter that the case was being transferred 
to the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney.


FINDINGS OF FACT

1.  By a May 16, 1997, Board decision, the veteran's claim of 
service connection for a nervous condition (to include 
recurrent depression and a dysthymic disorder) was denied.

2.  The veteran retained the attorney, R.V.C., on May 23, 
1998, more than 1 year after the May 16, 1997, Board 
decision.

3.  In an August 31, 1999, decision, the RO granted the 
veteran service connection for depression and a dysthymic 
disorder and assigned a 30 percent rating for such, effective 
from August 31, 1998. 
CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's August 1999 grant of 
service connection for depression and a dysthymic disorder, 
rated 30 percent disabling.  38 U.S.C.A. § 5904 (c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609 (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a March 1994 RO decision, service connection for 
depression was denied.  In  May 1994, the veteran filed a 
notice of disagreement with respect to the March 1994 RO 
decision.  He was furnished with a statement of the case and 
he later filed a timely substantive appeal.

By a May 16, 1997, Board decision, service connection for a 
nervous condition (to include recurrent depression and a 
dysthymic disorder) was denied.

In August 1997, the veteran indicated he was appealing the 
May 1997 Board decision to the U.S. Court of Appeals for 
Veterans Claims (Court).

An agreement, dated on May 23, 1998, shows that the veteran 
hired R.V.C. to provide legal services in connection with his 
appeal to the Court and in connection with all proceedings 
for benefits before VA. 

In August 1998, R.V.C. filed, at the RO, an application to 
reopen a claim of service connection for a psychiatric 
disorder, on behalf of the veteran.

In an August 1998 letter from the Board to R.V.C., it was 
noted that his fee agreement with the veteran was executed on 
May 23, 1998, more than 1 year after the issuance of the 
Board's decision.  It was pointed out that he could be paid 
by the veteran for services which were performed following 
the date of a final Board decision only if he was retained 
not later than 1 year following the date of that decision.  
Finally, the Board informed him that if he had been retained 
by the veteran within 1 year of the May 16, 1997, Board 
decision, he should submit evidence of such. 

In December 1998, the veteran and R.V.C. revised their fee 
agreement. 

In a March 1999 letter to R.V.C., the Board again pointed out 
that he would not be eligible to charge a fee for his 
services before the Board as there was no evidence showing 
that he was retained by the veteran within one year of the 
May 16, 1997 Board decision.

By an August 1999 RO decision, service connection for 
depression and dysthymic disorder was granted and a 30 
percent rating was assigned for such, effective from August 
31, 1998. 

In September 1999, the Court affirmed the Board's May 1997 
decision; and the veteran appealed to the Federal Circuit.

In October 1999, the RO sent a letter to the veteran and 
R.V.C. indicating that 20 percent of the maximum amount of 
the veteran's past-due benefits was $731.40 and that such was 
being withheld as the maximum attorney fee payable pending a 
determination by the Board. 


II.  Legal Analysis

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
all of the following conditions are met:

(1)  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(c)(1) (1999).

(2)  The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).

(3)  The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).

On May 16, 1997, the Board issued a final decision denying 
the veteran's claim of service connection for a psychiatric 
disorder.  The notice of disagreement which preceded such 
Board decision was received by the RO, in May 1994, well 
after the November 18, 1988 deadline.  As such, the first two 
requirements, noted above, have been met. 

Regarding the third requirement, it is noted that on May 23, 
1998, the veteran retained R.V.C. to represent him in 
connection with his claim before VA and the Court.  As R.V.C. 
was not retained by the veteran within one year after the May 
16, 1997 Board decision, the third requirement is not met.  
Thus, R.V.C. is not entitled to attorney fees stemming from 
the RO's August 1999 grant of service connection for 
depression and a dysthymic disorder, rated 30 percent 
disabling.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c)(3) (1999).


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of service connection for depression 
and a dysthymic disorder, rated 30 percent disabling, should 
be paid by VA to the attorney.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


